DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:

COMPRESSION OF COMPUTED TOMOGRAPHY (CT) RECONSTRUCTION IMAGES, INVOLVES QUANTIZING ALL VOXELS TO PROVIDE REDUCED VOLUME IMAGE AND COMPRESSING IMAGE.

Claim Objections
3. 	Claims 1, 9, and 17 are objected to because of the following informalities:
Claims 1, 9, and 17, "CT" is not defined. The examiner suggests to replace it with "computed tomography (CT)". 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The Examiner finds the claim language informal and there are numerous issues.
Regarding Claim 1:
Claim 1, line 5 recites "one or more voxel density values”. The limitation "one or more voxel density values" is previously introduced in claim 1, line 3. It is not clear whether "one or more voxel density values” at claim 1, line 5 is the same with "one or more voxel density values" in claim 1, line 3.
Claim 1, line 7 recites "one or more voxels of interest”. The limitation "one or more voxels" is previously introduced in claim 1, line 2. It is not clear whether "voxels” in "one or more voxels of interest” at claim 1, line 7 is the same with "voxels” in "one or more voxel" in claim 1, line 2.
Claim 1, line 10 recites "one or more non-interesting voxel density values”. The limitation "one or more non-interesting voxel density values" is previously introduced in claim 1, line 8. It is not clear whether "one or more non-interesting voxel density values” at claim 1, line 10 is the same with "one or more non-interesting voxel density values" in claim 1, line 8.
Claim 1, line 12 recites "all voxels”. It is not clear whether "voxels” in "all voxels” is the same with "voxels” in "one or more voxels” in claim 1, line 2.



Regarding Claim 9:
Claim 9, line 8 recites "one or more voxel density values”. The limitation "one or more voxel density values" is previously introduced in claim 9, line 6. It is not clear whether "one or more voxel density values” at claim 9, line 8 is the same with "one or more voxel density values" in claim 9, line 6.
Claim 9, line 10 recites "one or more voxels of interest”. The limitation "one or more voxels" is previously introduced in claim 9, line 5. It is not clear whether "voxels” in " one or more voxels of interest” at claim 9, line 10 is the same with "voxels” in "one or more voxel" in claim 9, line 5.
Claim 9, line 13 recites "one or more non-interesting voxel density values”. The limitation "one or more non-interesting voxel density values" is previously introduced in claim 9, line 11. It is not clear whether "one or more non-interesting voxel density values” at claim 9, line 13 is the same with "one or more non-interesting voxel density values" in claim 9, line 11.
Claim 9, line 15 recites "all voxels”. It is not clear whether "voxels” in "all voxels” is the same with "voxels” in "one or more voxels” in claim 9, line 5.

Regarding Claim 17:
Claim 17, line 10 recites "one or more voxel density values”. The limitation "one or more voxel density values" is previously introduced in claim 17, line 8. It is not clear whether "one or more voxel density values” at claim 17, line 10 is the same with "one or more voxel density values" in claim 17, line 8.
Claim 17, line 12 recites "one or more voxels of interest”. The limitation "one or more voxels" is previously introduced in claim 17, line 7. It is not clear whether "voxels” in " one or more voxels of interest” at claim 17, line 12 is the same with "voxels” in "one or more voxel" in claim 17, line 7.
Claim 17, line 15 recites "one or more non-interesting voxel density values”. The limitation "one or more non-interesting voxel density values" is previously introduced in claim 17, line 13. It is not clear whether "one or more non-interesting voxel density values” at claim 17, line 15 is the same with "one or more non-interesting voxel density values" in claim 17, line 13.
Claim 17, line 17 recites "all voxels”. It is not clear whether "voxels” in "all voxels” is the same with "voxels” in "one or more voxels” in claim 17, line 7.
Depending claims are rejected under the same rationale.



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2006/0088198-A1 to Arnold, Calibration of tissue densities in computerized tomography teaches a system of CT reconstruction images. comprising (In some cases, the diagnostic detail is defined by a pre-selected threshold value, i.e., if the target element equals or exceeds the threshold value, the detail is counted as a positive diagnostic find. Coronary artery calcifications are a notable example. With currently available CT scanners, calcifications that exceed either 130 HU or 90 HU are counted as positive finds. The Hounsfield units (HUs) are known to vary with scanner type, x-ray beam energy, reconstruction software, patient size and composition, and the like. As a result, the threshold value varies depending on these conditions., para 0015): voxel representation ( The total heart is segmented in 3D space, and a best representation of the average voxel HU value is determined. Calcifications and fat are removed from the volume by thresholding and by histogram analysis. The calibration makes the assumption that blood density is consistent, and the same for all people. Although blood density does vary with hematocrit, blood cell volume, and iron content, these variations are relatively small and acceptable. Human blood, and heart tissue are remarkably similar in all subjects. In addition, the embodiments of the present invention make use of the assumption that blood is homogeneous and has a constant density in every subject, which allows calibrations using the heart and great vessels, para 0027); air density parameters (Air calibration is frequently used in CT scanner calibration along with water. The Hounsfield unit value of air is defined as the minimum CT density, usually -1000 HU. Air density is used for quality assurance and routine calibration-file setup of the scanner. Air calibration has not been used as a calibration reference with individual patient scans. It can be assumed that air is a consistent and reproducible substance. Scatter radiation degrades images by adding a DC image component, which reduces image contrast, signal-to-noise ratio, and dynamic range. The measurement of tissue densities and target edges are degraded. The air present within the esophagus provides an internal air reference for calibration in cardiac and chest imaging. Bowel gas provides a potential air reference for the abdomen. The air adjacent, but outside the body in the environment, provides an external air reference. The embodiments in accordance with the present invention provide a method to use both internal air and external air as calibration references in tissue density measurements, para 0024) but fails to teach a computer-implemented method of compressing CT reconstruction images, comprising: receiving a volumetric density file comprising one or more voxels; replacing one or more voxel density values below an air density value with the air density value; replacing one or more voxel density values above a material density value with the material density value; determining one or more voxels of interest; replacing one or more non-interesting voxel density values below a material surface density with the air density value; replacing one or more non-interesting voxel density values aboye the material surface density with the material density value; quantizing all voxels to provide a reduced volume image; and compressing the reduced volume image lo provide a compressed volume image.
US-2009/0169081-A1 to Garms, Image based computed tomography number and volume corrections for thin objects in computed tomography systems teaches a system of CT reconstruction images, comprising (abstract, para 0039, The stationary components 328 include a control mechanism 304, a processor 314, a user interface 322, memory 330, an image reconstruction subsystem 316, and a baggage handling system 324. The control mechanism 304 includes a gantry motor controller 308 and a conveyor motor controller 320): voxel representation (The measured volume of an object is also affected by the spatial resolution of the CT system and the voxel size. Objects are formed from a CT volume by connecting adjacent pixels/voxels when the CT number of the pixel/voxel falls within a threshold; or when it is close in value to the adjacent pixel/voxel. Depending on the value of the threshold the volume of a single object may be under or over estimated. A lower threshold produces a larger volume and a higher threshold produces a smaller volume. However, the threshold must be high enough that distinct objects that are close together are not improperly joined together, and therefore the volume is often underestimated. This effect is more pronounced as objects become thinner, para 0049); air density parameters (FIG. 4 depicts a CT number profile of a line passing through a CT image. Specifically, FIG. 4 depicts 3 portions labeled "A," "B," and "C." The line crosses three objects "A," "B," and "C" that are represented in the CT image. "A," "B," and "C" are objects of different thicknesses, "A" being the thickest and "C" the thinnest. In portion "A" of FIG. 4, the object is thick compared to the spatial resolution of the CT system. Line 202 shows the theoretically correct CT number (i.e., the CT number when there are no imaging errors). Line 204 depicts an embodiment of actual measured CT number in the image. The CT number near the edges of the object is averaged between the air and the object, so the edge appears blurred. In the interior of the object the CT number is equal to the theoretical CT number. The average CT number of all of the pixels in the object is slightly less than the theoretical correct CT number., para 0046) but fails to teach a computer-implemented method of compressing CT reconstruction images, comprising: receiving a volumetric density file comprising one or more voxels; replacing one or more voxel density values below an air density value with the air density value; replacing one or more voxel density values above a material density value with the material density value; determining one or more voxels of interest; replacing one or more non-interesting voxel density values below a material surface density with the air density value; replacing one or more non-interesting voxel density values above the material surface density with the material density value; quantizing all voxels to provide a reduced volume image; and compressing the reduced volume image to provide a compressed volume image.
US-2005/0135664-A1 to Kaufhold et al., Methods and apparatus for reconstruction of volume data from projection data teaches method for reconstructing a volumetric image of an object include obtaining a tomosynthesis projection dataset of an object. The method also includes utilizing the tomosynthesis projection dataset and additional information about the object to minimize a selected energy function or functions to satisfy a selected set of constraints (Abstract) but fails to teach a computer-implemented method of compressing CT reconstruction images, comprising: receiving a volumetric density file comprising one or more voxels; replacing one or more voxel density values below an air density value with the air density value; replacing one or more voxel density values above a material density value with the material density value; determining one or more voxels of interest; replacing one or more non-interesting voxel density values below a material surface density with the air density value; replacing one or more non-interesting voxel density values above the material surface density with the material density value; quantizing all voxels to provide a reduced volume image; and compressing the reduced volume image to provide a compressed volume image.
US-6,111,974-A to Hiraoglu et al., Apparatus and method for detecting sheet objects in computed tomography data teaches detecting objects in computed tomography (CT) data, including sheet-shaped objects such as sheet explosives can be detected by analyzing a neighborhood of voxels surrounding a test voxel. If the density of the test voxel is sufficiently different from the mean density of the neighboring voxels, then it is concluded that the test voxel is associated with a sheet object (Abstract) but fails to teach a computer-implemented method of compressing CT reconstruction images, comprising: receiving a volumetric density file comprising one or more voxels; replacing one or more voxel density values below an air density value with the air density value; replacing one or more voxel density values above a material density value with the material density value; determining one or more voxels of interest; replacing one or more non-interesting voxel density values below a material surface density with the air density value; replacing one or more non-interesting voxel density values above the material surface density with the material density value; quantizing all voxels to provide a reduced volume image; and compressing the reduced volume image to provide a compressed volume image.
Feasibility Study of a Geant4-based Diagnostic X-ray Dose Simulator to Saana Jenu, teaches a CT reconstruction images comprising (Page 15, see fig. 4.1 ): voxel representation (Page 15, see fig. 4.1, creating voxelised geometry), air density (Page 28, Table 5.6) but fails to teach a computer-implemented method of compressing CT reconstruction images, comprising: receiving a volumetric density file comprising one or more voxels; replacing one or more voxel density values below an air density value with the air density value; replacing one or more voxel density values above a material density value with the material density value; determining one or more voxels of interest; replacing one or more non-interesting voxel density values below a material surface density with the air density value; replacing one or more non-interesting voxel density values above the material surface density with the material density value; quantizing all voxels to provide a reduced volume image; and compressing the reduced volume image to provide a compressed volume image.
Dual- and Multi-Energy CT: Principles, Technical Approaches, and Clinical Applications to Cynthia H. McCollough, Shuai Leng, Lifeng Yu, Joel G. Fletcher, teaches the ability of dual- and multi-energy CT to differentiate materials of different effective atomic numbers makes possible several new and clinically relevant CT applications (Abstract) but fails to teach a computer-implemented method of compressing CT reconstruction images, comprising: receiving a volumetric density file comprising one or more voxels; replacing one or more voxel density values below an air density value with the air density value; replacing one or more voxel density values above a material density value with the material density value; determining one or more voxels of interest; replacing one or more non-interesting voxel density values below a material surface density with the air density value; replacing one or more non-interesting voxel density values above the material surface density with the material density value; quantizing all voxels to provide a reduced volume image; and compressing the reduced volume image to provide a compressed volume image.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619